Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "generate output data relating to the processing target by applying a trained model to the input data relating to the processing target, the trained model being trained based on input data including a plurality of data segments corresponding respectively to a plurality of imaging contrasts determined by the first pulse sequence and output data including one or more imaging contrasts determined by a second pulse sequence" in combination with the remaining claim elements as set forth in claims 1-17.	The prior art does not disclose or suggest the claimed "generate output data relating to the processing target by applying a trained model to input data relating to the processing target, wherein the trained model is a model that is trained based on input data acquired by the first pulse sequence and output data acquired by a second pulse sequence, and the second pulse sequence is a pulse sequence for acquiring a single MR signal at a single refocusing time point by applying one excitation pulse and, subsequently, one refocusing pulse" in combination with the remaining claim elements as set forth in claim 18.
The prior art does not disclose or suggest the claimed " generating output data relating to the processing target by applying a trained model to the input data relating to the processing target, the trained model being trained based on input data including a plurality of data 25segments corresponding respectively to a plurality of imaging contrasts determined by the first pulse sequence and output data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Huang et al. (US 2020/0090382 A1) teaches systems and methods for magnetic resonance image reconstruction.	Knoll et al. (US 2017/0309019 A1) teaches a system, method, and computer-accessible medium for learning an optimized variational network for medical image reconstruction.
Cahill et al. (US 7,738,683 B2) teaches abnormality detection in medical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852